Case: 1:19-cv-00916-MWM-KLL Doc #: 18 Filed: 10/08/20 Page: 1 of 1 PAGEID #: 75

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
SELECT REHABILITATION, : Case No. 1:19-cv-916
Plaintiff, : Judge Matthew W. McFarland
V.

RIVER’S BEND HEALTH CARE, LLC,

Defendant.

 

ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

 

This case is before the Court on the Motion for Default Judgment (Doc. 17) filed
by Plaintiff Select Rehabilitation, LLC, that was filed along with supporting affidavits.
For good cause shown, Plaintiff's Motion (Doc. 17) is GRANTED. Default judgment is
hereby ENTERED against Defendant River’s Bend Health Care, LLC, in the amount of
$299,739.98, plus statutory interest from the date of judgment until paid in full. Select
Rehabilitation is ORDERED to file with the Clerk’s office within 30 days a bill of costs
with an itemized accounting.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

JUDGE MATTHEW W. McFARLAND

 
